department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may -8 uniform issue list se tep ars legend taxpayer a ira x date month date court n order and judgment g guardian r amount c state v dear this is in response to a letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age asserts through her guardian guardian r that on date taxpayer a received a total_distribution of ira x in amount c and that her failure to accomplish a rollover of amount c was due to the effects of a mental condition which was such as to impair her ability to make sound financial decisions or to understand the consequences of her actions taxpayer a had suffered two injuries at home and subsequently listed her home for sale so she could relocate to be near her son in state v as part of the preparation for moving to state v taxpayer a with the help of her son closed all bank accounts and requested a total_distribution of amount c from ira x on date on the evening of date however taxpayer a recanted her agreement to move to her son’s location and her son then returned to his home in state v leaving his mother at her home in compliance with her wishes taxpayer a’s son returned three weeks after date to assist taxpayer a who was unable to remember where the ira x distribution check was placed during month taxpayer a’s niece assisted taxpayer a in obtaining a replacement check for amount c but the 60-day rollover period had already expired amount c was deposited in a non-ira account and taxpayer a’s son petitioned court n for appointment of a guardian for taxpayer a taxpayer a’s niece then kept taxpayer a’s bankbook for safekeeping the petition alleged that taxpayer a was suffering from severe mental incapacities and had been exhibiting behavior such that family members became concerned about taxpayer a’s mental capacity subsequently on date order and judgment g was issued by court n that guardian r would take control of taxpayer a's financial affairs based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that the rollover provisions of section d do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution page inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with guardian r’s assertion that taxpayer a’s failure to accomplish a rollover of amount c was due to her mental condition which was such as to impair her ability to make sound financial decisions or understand the consequences of her actions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount c to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 - _ please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact se t ep ra t3 please address all correspondence to sincerely yours araneae sean anager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
